Appeals by the defendants from two judgments, one as to each of them, of the County Court, Putnam County (Hickman, J.), both rendered August 1, 1984, convicting each of them of criminal sale of a controlled substance in the second degree, upon their pleas of guilty, and imposing sentences. The appeals bring up for review the denial of those branches of the defendants’ omnibus motions which were to dismiss the indictment.
Ordered that the judgments are affirmed.
The defendants contend that the evidence presented in obtaining their indictment was obtained in violation of the attorney-client privilege (see, CPLR 4503 [a]). By pleading guilty, however, they have waived their right to appellate review of this nonjurisdictional claim (see, People v Taylor, 65 NY2d 1; People v Thomas, 74 AD2d 317, affd 53 NY2d 338).
Moreover, a review of the record does not indicate misconduct on the part of the police or the prosecutorial authorities that would warrant reversal of the convictions on due process grounds (see, People v Isaacson, 44 NY2d 511). Thompson, J. P., Niehoff, Rubin and Eiber, JJ., concur.